Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is a response to an amendment filed on 3/8/2021. Claims 1, 17-18, and 23 have been amended. Applicant’s amendments have overcome the claim objections identified in the previous office action. 
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by applicant’s representative Mr. Sung Pil Kim Reg. No. 74077 on telephonic interviews on 4/28 and 4/29, 2021. The claims were amended to comply with 35 U.S.C. 112.

Listing of amended claims suggested by Examiner and approved by Applicant: 
Claim 1 (Amended)  A gas sensor comprising: a gas sensing device having a resonant frequency that varies with adsorbed chemicals; and processing circuitry configured to, detect the resonant frequency of the gas sensing device, generate current calibration data based on the resonant frequency of the gas sensing device which has been heated to a calibration temperature in a current calibration mode, the calibration temperature being a temperature at which the gas sensing device has the resonant frequency independent of concentrations of target gas chemicals, and adjust an output value thereof based on the current calibration data in a sensing mode.

Claim 18 (Amended)  A gas sensor comprising: a gas sensing device having a resonant frequency that varies with adsorbed chemicals; a heater configured to heat the gas sensing device; and 4Atty. Dkt. No. 2557-002986-US U.S. Application No. 16/414,029 a controller configured to, control the heater such that the gas sensing device reaches a calibration temperature, the calibration temperature being a temperature at which the gas sensing device has the resonant frequency independent of concentrations of target gas chemicals, generate calibration data based on the resonant frequency in a calibration mode, and detect gas based on the calibration data and the resonant frequency in a sensing mode.

Claim 23 (Amended)  A method of sensing gas, the method comprising: heating a gas sensing device, which is configured to have a resonant frequency that varies with adsorbed chemicals, to a calibration temperature in a current calibration mode, the calibration temperature being a temperature at which the gas sensing device has the resonant frequency independent of concentrations of target gas chemicals; generating current calibration data based on the resonant frequency of the heated gas sensing device in the current calibration mode; and detecting gas based on the current calibration data and the resonant frequency of the gas sensing device as to which the heating has been stopped, in a sensing mode.

Reason for Allowance
Claims 1-15, 17-18, and 23-24 are allowed. The following is an examiner's statement of reasons for allowance.
Regarding claims 1, and 18 the prior art of record documents, individually or in combination, do not disclose or teach using a calibration temperature at which the resonant frequency of gas sensing device is independent of concentration of ambient or target gas chemicals.
The closest prior art of record found by Examiner includes the following documents:

Britt et al. (US-20190072523-A1, “Britt”)
Gabl (US-20080298427-A1,”Gabl”)
Lin (US-20050017738-A1, “Lin”)
Lander et al. (US-8390387-B2, “Lander”).

Britt in figures 1-10 discloses a gas sensor comprising: a gas sensing device (10,12,14,16) having a resonant frequency (frequency signals for a resonant mass transducer 10) that varies (at least in ¶0008 and ¶0033- an oscillator circuit 22 drives the transducer 10 and a frequency counter 24 measures the frequency resonance frequency or frequency shifts response to mass changes)  with adsorbed chemicals (¶0008,¶0033- target gas); and processing circuitry (20) configured to, detect the resonant frequency (frequency signals for a 

But Britt fails to teach calibration temperature being a temperature at which the gas sensing device has the resonant frequency independent of concentrations of target gas chemicals, in fact Britt; in figure 2B discloses a graph illustrating sorption or uptake of carbon dioxide in the film of sensing material vs. Temperature of the film of sensing material, with four isobar curves at four different partial pressures (i.e. gas concentrations) but in Britt’s calibration temperature the frequency is not independent of target gas chemicals. In contrast, Lin in fig. 6 teaches a graph showing the measured, uncompensated frequency versus PCB temperature for various levels of oil soot content but fails to teach a temperature at which the gas sensing device has the resonant frequency independent of concentrations of target gas chemicals. Lander in fig.10 teaches the temperature dependence of the resonant frequency for resonators with different layer thicknesses of silicon dioxide (if thickness can be translated to different sorption).

Britt, Lin, Lander fail to disclose a calibration temperature being a temperature at which the gas sensing device has the resonant frequency independent of concentrations of the target gas chemicals.
Other prior art of record documents also do not disclose the claimed feature. Therefore, claim 1 is allowable over the prior art of record.

Claims 2-15 and 17 are allowable, at least based on their dependency to claim 1.
Regarding claim 23, Gabl discloses a method of gas sensing device, the method comprising: heating (3 - ¶0040) a gas sensing device (2,31), which has a resonant frequency (Abstract- piezoacoustic resonator element 2 having a resonant frequency) that varies with adsorbed chemicals (¶0019), to a calibration temperature (¶0094- predefined temperature) in a current mode; generating data based on the resonant frequency (6 - ¶0080)of the heated (¶0040) gas sensing device (2,31) in the current mode; and detecting gas based on the current calibration data(¶0094) and resonant frequency (6 - ¶0080) of the gas sensing device (2,31).
Gabl fails to teach calibration temperature being a temperature at which the gas sensing device has the resonant frequency independent of concentrations of target gas chemicals.
Gabl, Britt, Lin, Lander fail to disclose a calibration temperature being a temperature at which the gas sensing device has the resonant frequency independent of concentrations of the target gas chemicals.
Other prior art of record documents also do not disclose the claimed features. Therefore, claim 23 is allowable over the prior art of record. 
Claim 24 is allowable, at least based on their dependency to claim 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856       

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856